Title: From Benjamin Franklin to Sir John Pringle, [before 10 May 1772]
From: Franklin, Benjamin
To: Pringle, Sir John


[Before May 10, 1772]
Dr. F. presents his respectful Compliments to Sir J. Pringle, is much oblig’d to him for the Trouble he has so kindly taken in the Affair of the Silk, and is very happy to learn that the Queen has graciously condescended to accept it with a Purpose of wearing it. Her Majesty’s Countenance so afforded to the Raisers of Silk in Pennsylvania (where her Character is highly rever’d) will give them great Encouragement to proceed in a Measure the British Parliament seems to have had much at Heart, the Procuring a Supply of that valuable Article from our Colonies, for which at present large Sums are paid yearly to France, Spain, Italy and the Indies.
